Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of
September 23, 2009, is made by and among SUPERIOR WELL SERVICES, INC., a
Delaware corporation (the “Borrower”), EACH OF THE GUARANTORS (as hereinafter
defined), LENDERS (as hereinafter defined), KEYBANK NATIONAL ASSOCIATION and
ROYAL BANK OF CANADA, each in its capacity as Co-Documentation Agent and
CITIZENS BANK OF PENNSYLVANIA, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).
     WHEREAS, the parties hereto are parties to that certain Credit Agreement
dated as of September 30, 2008, (the “Credit Agreement”), pursuant to which the
Lenders provided a $250,000,000 revolving credit facility to the Borrower;
     WHEREAS, the Borrower desires to amend the Credit Agreement to modify
certain affirmative, negative and financial covenants, reduce the commitment
amount pursuant to Section 2.10 of the Credit Agreement, eliminate the accordion
provision, modify pricing, modify the reporting requirements, add a borrowing
base and make certain other changes as set forth in detail below; and
     WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to
amend the Credit Agreement as hereinafter provided.
     NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:
     1. Definitions.
     Capitalized terms used herein unless otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement, as amended by this
Amendment.
     2. Amendments to Credit Agreement.
     (a) Title Page and Introductory Paragraph. The reference to “$250,000,000”
contained on the title page to the Credit Agreement and in the second
introductory paragraph of the Credit Agreement (which paragraph is immediately
prior to Article 1 of the Credit Agreement) shall be amended and replaced with
“$175,000,000, which amount shall be reduced to $125,000,000 on January 1,
2010.”
     (b) Section 1.1 (Certain Definitions).
          (i) The following definition contained in Section 1.1 (Certain
Definitions) of the Credit Agreement shall be amended and restated in its
entirety:
     “Revolving Credit Commitment shall mean, as to any Lender at any time, the
applicable amount initially set forth opposite its name on Schedule 1.1(B) in
the columns

 



--------------------------------------------------------------------------------



 



labeled “Amount of Commitment” as such Commitment is thereafter assigned or
modified and Revolving Credit Commitments shall mean the aggregate Commitments
of all of the Lenders.”
          (ii) The following definitions contained in Section 1.1 (Certain
Definitions) of the Credit Agreement shall be deleted:
          “Increasing Lender”
          “New Lender”
          (iii) Section 1.1 [Certain Definitions] of the Credit Agreement is
hereby amended to insert therein, in alphabetical order, the following new
definitions:
     “Account shall mean any account, contract right, general intangible,
chattel paper, instrument or document representing any right to payment for
goods sold or services rendered, whether or not earned by performance and
whether or not evidenced by a contract, instrument or document, which is now
owned or hereafter acquired by a Loan Party. All Accounts, whether Qualified
Accounts or not, shall be subject to the Lenders’ Prior Security Interest.”
     “Borrowing Base shall mean at any time the sum of (i) eighty percent (80%)
of Qualified Accounts (“Accounts Portion”), plus (ii) fifty percent (50%) of
Qualified Inventory (“Inventory Portion”), plus (iii) for the period from the
First Amendment Effective Date to and including December 31, 2009, an amount
equal to thirty percent (30%) of the net book value of the Loan Parties’
property, plant and equipment and thereafter, an amount equal to twenty percent
(20%) of the net book value of the Loan Parties’ property, plant and equipment
(such net book value of such property plant and equipment shall be determined by
the Administrative Agent in its reasonable discretion and upon the reasonable
reliance of the with the most recent equipment valuation). Notwithstanding
anything to the contrary herein, the Required Lenders may, in their reasonable
business discretion, at any time hereafter, with five (5) days prior written
notice to the Borrower, decrease the advance percentage for Qualified Accounts,
Qualified Inventory or net book values of the property, plants and equipment, or
increase the level of any reserves or ineligibles, or define or maintain such
other reserves or ineligibles, as the Required Lenders may deem necessary or
appropriate. Any such change shall become effective immediately upon written
notice from the Administrative Agent to the Borrower for the purpose of
calculating the Borrowing Base hereunder.”
     “Capital Expenditures shall mean expenditures made or liabilities incurred
for the acquisition of any fixed assets or improvements, replacements,
substitutions or additions thereto which have a useful life of more than one
year, which, in accordance with GAAP, would be classified as capital
expenditures.”
     “First Amendment shall mean that certain First Amendment to Credit
Agreement, dated as of September 23, 2009, among the Borrower, the Guarantors,
the Lenders and the Administrative Agent.”

 



--------------------------------------------------------------------------------



 



     “First Amendment Effective Date shall mean the effective date of the First
Amendment, which date is September 23 2009.”
     “Inventory shall mean any and all goods, merchandise and other personal
property, including, without limitation, goods in transit, wheresoever located
and whether now owned or hereafter acquired by any Loan Party which are or may
at any time be held as raw materials, finished goods, work-in-process, supplies
or materials used or consumed in the such Loan Party’s business or held for sale
or lease, including, without limitation, (a) all such property the sale or other
disposition of which has given rise to Accounts and which has been returned to
or repossessed or stopped in transit by such Loan Party, and (b) all packing,
shipping and advertising materials relating to all or any such property. All
Inventory, whether Qualified Inventory or not, shall be subject to the Lenders’
Prior Security Interest.”
     “Qualified Accounts shall mean any Accounts which meet all of the minimum
requirements set forth on Schedule 1.1(Q)(1).”
     “Qualified Inventory shall mean any Inventory which meet all of the minimum
requirements set forth on Schedule 1.1(Q)(2).”
     “Senior Indebtedness for any period of determination shall mean the
Obligations.”
     “Senior Leverage Ratio shall mean the ratio of (i) Senior Indebtedness of
Borrower and its Subsidiaries on such date to (ii) Consolidated EBITDA for the
four fiscal quarters then ending.”
     (c) Article 2 [Revolving Credit and Swing Loan Facilities] of the Credit
Agreement is hereby amended as follows:
          (i) Section 2.1(a)(ii) of the Credit Agreement is hereby amended and
restated as follows:
     “(ii) the Revolving Facility Usage plus the outstanding Swing Loans shall
not exceed the lesser of (1) the Revolving Credit Commitments or (2) the
Borrowing Base.”

 



--------------------------------------------------------------------------------



 



          (ii) Section 2.1(b) [Swing Loan Commitment] of the Credit Agreement is
hereby amended and restated as follows:
     “(b) Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, Citizens Bank may,
at its option, cancelable at any time for any reason whatsoever, make swing
loans (the “Swing Loans”) to the Borrower at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of $15,000,000 (the “Swing Loan
Commitment”), provided that the aggregate principal amount of Citizens Bank’s
Swing Loans and the Revolving Credit Loans of all the Lenders at any one time
outstanding shall not exceed the lesser of (1) the Revolving Credit Commitments
of all the Lenders or (2) the Borrowing Base. Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrower may
borrow, repay and reborrow pursuant to this Section 2.1(c)(ii).”
          (iii) Section 2.9(a)(B) of the Credit Agreement is hereby amended and
restated as follows:
     “(B) the Revolving Facility Usage exceed, at any one time, the lesser of
(1) the Revolving Credit Commitments or (2) the Borrowing Base.”
          (iv) Section 2.10 [Reduction of Revolving Credit Commitment] is hereby
amended as follows:
               (A) The entire paragraph currently constituting Section 2.10
shall be identified as “2.10 (a) Voluntary Reduction”;
               (B) The following subsection shall be inserted into Section 2.10
immediately after the end thereof:
     “(b) Mandatory Reduction. Effective as of the First Amendment Effective
Date, the Revolving Credit Commitments shall be reduced to $175,000,000 and each
Lender’s Revolving Credit Commitment shall be reduced ratably in proportion to
such Lender’s Ratable Share and such reduction shall be accompanied by any
necessary prepayment of the Notes, together with accrued Commitment Fees, and
the full amount of interest accrued on the principal sum to be prepaid, if any
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced. Effective as of January 1, 2010, the Revolving Credit Commitments
shall be further reduced to $125,000,000 and each Lender’s Revolving Credit
Commitment shall be reduced ratably in proportion to such Lender’s Ratable Share
and such reduction shall be accompanied by any necessary prepayment of the
Notes, together with accrued Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid, if any (and all amounts referred to
in Section 5.10 [Indemnity] hereof) to the extent necessary to cause the
aggregate Revolving Facility Usage after giving effect to such prepayments to be
equal to or less

 



--------------------------------------------------------------------------------



 



than the Revolving Credit Commitments as so reduced. Commitment Fees shall be
accrued from and based upon the reduced Revolving Credit Commitments from each
of the First Amendment Effective Date and January 1, 2010, as appropriate.”
          (v) Section 2.11 [Increase in Revolving Credit Commitments] of the
Credit Agreement is hereby deleted in its entirety.
     (d) Article 5 [Payments] of the Credit Agreement is hereby amended so that
the existing Section 5.7 [Intentionally Omitted] is hereby deleted in its
entirety and replaced with the following new Section 5.7:
     “5.7 Borrowing Base Exceeded. Whenever the Revolving Facility Usage exceeds
the Borrowing Base, the Borrower shall make, within three (3) Business Day after
the Borrower learns of such excess and whether or not the Administrative Agent
has given notice to such effect, a mandatory prepayment of principal of the
Revolving Credit Loans equal to the excess of the outstanding principal balance
of the Revolving Facility Usage over the Borrowing Base, together with accrued
interest on such principal amount.”
     (e) Article 8 [Covenants] of the Credit Agreement is hereby amended as
follows:
          (i) Section 8.1 [Affirmative Covenants] of the Credit Agreement is
hereby amended by adding the following new section 8.1(k) in numeric and
alphabetical order:
     “8.1(k) Equity Issuance or Asset Sale. The Loan Parties shall raise a
minimum of $50,000,0000 on or before December 31, 2009 through either (i) asset
sales as permitted under Section 8.2(g)(ix) of this Agreement, (ii) equity
issuances of the capital stock of the Borrower or (iii) any combination of items
(i) and (ii). The Loan Parties shall use 100% of the net proceeds of such asset
sales and/or equity issuances (after first deducting or otherwise providing for
any taxes and customary costs and expenses associated with such sale or
issuance) to reduce the aggregate amount of Loans outstanding under the
Agreement.”
          (ii) Section 8.2 [Negative Covenants] of the Credit Agreement is
hereby amended as follows:
               (A) Section 8.2(f) [Liquidations, Mergers, Consolidations,
Acquisitions] is hereby amended to add the following new Section 8.2(f)(ii)(I)
in numeric and alphabetical order:
          “(I) such Permitted Acquisition shall not occur prior to March 31,
2011.”
               (B) Section 8.2(g) [Disposition of Assets or Subsidiaries] is
hereby amended as follows:
                    (1) Section 8.2(g)(iv) is hereby amended and restated as
follows:

 



--------------------------------------------------------------------------------



 



     “(iv) commencing on the Closing Date through the First Amendment Effective
Date and then again on January 1, 2010 through the Expiration Date, any sale,
transfer or lease of assets in any fiscal year in an aggregate amount not to
exceed $7,500,000 in any fiscal year;”
                    (2) Section 8.2(g)(viii) is hereby amended to replace the
“.” at the end of such subsection with “; and”.
                    (3) The following new Section 8.2(g)(ix) is hereby inserted
at the end of Section 8.2(g) in numeric and alphabetical order:
     “(ix) on or before December 31, 2009, the transfer or sale of any assets
not otherwise permitted to be sold or transferred under this Section 8.2(g) with
an aggregate net book less than or equal to $75,000,000; provided that (i) 100%
of the net proceeds (after first deducting or otherwise providing for any taxes
and customary costs and expenses associated with such disposition) shall be used
by the Borrower to reduce the aggregate amount of Loans outstanding under the
Agreement, (ii) the Borrower shall provide the Administrative Agent with at
least five (5) Business days notice prior to such disposition and shall promptly
provide the Administrative Agent with any and all information related to such
disposition that the Administrative Agent reasonably requests, and (iii) the
Administrative Agent consents to such disposition of assets, which consent shall
not be unreasonably withheld.”
               (C) Section 8.2(n) [Minimum Fixed Charge Coverage Ratio] is
hereby amended and restated as follows:
     “(n) Minimum Fixed Charge Coverage Ratio. Commencing with the fiscal
quarter ending March 31, 2011, the Loan Parties shall not permit the Fixed
Charge Coverage Ratio, calculated as of the end of each fiscal quarter for the
most recent four (4) fiscal quarters then ended, to be less than 1.75 to 1.0.
Prior to March 31, 2011, the Loan Parties shall not be required to maintain a
Minimum Fixed Charge Coverage Ratio.”
               (D) Section 8.2(o) [Maximum Leverage Ratio] is hereby amended and
restated as follows:
     “(o) Maximum Leverage Ratio. Commencing with the fiscal quarter ending
March 31, 2011 through the fiscal quarter ending December 31, 2011 the Loan
Parties shall not at any time permit the Leverage Ratio calculated as of the end
of each fiscal quarter for the fiscal quarter then ending to exceed 5.0 to 1.0
and commencing with the fiscal quarter ending March 31, 2012 and each fiscal
quarter thereafter, the Loan Parties shall not at any time permit the Leverage
Ratio calculated as of the end of each fiscal quarter for the fiscal quarter
then ending to exceed 4.0 to 1.0. Prior to March 31, 2011, the Loan Parties
shall not be required to maintain a Maximum Leverage Coverage Ratio.”

 



--------------------------------------------------------------------------------



 



               (E) The following new Section 8.2(p) [Maximum Senior Leverage
Ratio] shall be inserted in numeric and alphabetical order:
     “(p) Maximum Senior Leverage Ratio. Commencing with the fiscal quarter
ending March 31, 2011, the Loan Parties shall not at any time permit the Senior
Leverage Ratio calculated as of the end of each fiscal quarter for the fiscal
quarter then ending to exceed 3.0 to 1.0. Prior to March 31, 2011, the Loan
Parties shall not be required to maintain a Maximum Senior Leverage Coverage
Ratio.”
               (F) The following new Section 8.2(q) [Minimum Quarterly EBITDA]
shall be inserted in numeric and alphabetical order:
     “(q) Minimum Quarterly EBITDA. The Loan Parties shall not permit
Consolidated EBITDA, calculated as of the end of each fiscal quarter for the
fiscal quarter then ended, to be less than the amount set forth below:

          Period Ending   Minimum EBITDA  
September 30, 2009
  $ 1,000,000  
 
       
December 31, 2009
  $ 5,000,000  
 
       
March 31, 2010
  $ 5,000,000  
 
       
June 30, 2010
  $ 6,000,000  
 
       
September 30, 2010
  $ 7,500,000  
 
       
December 31, 2010
  $ 10,000,000”  

               (G) The following new Section 8.2(r) [Maximum Capital
Expenditures] shall be inserted in numeric and alphabetical order:
     “(r) Maximum Capital Expenditures. Commencing on the First Amendment
Effective Date through March 31, 2011, each of the Loan Parties shall not, and
shall not permit any its Subsidiaries to contract for, purchase or make any
expenditure or commitments for Capital Expenditures in any fiscal quarter in an
aggregate amount for all Loan Parties in excess of $6,000,000 per such fiscal
quarter.”

 



--------------------------------------------------------------------------------



 



          (iii) Section 8.3 [Reporting Requirements] of the Credit Agreement is
hereby amended as follows:
               (A) The following new Section 8.3(e) [Monthly Borrowing Base
Certificate and 13-Week Cash Flow Forecasts] shall be inserted in numeric and
alphabetical order:
     “(e) Monthly Borrowing Base Certificates and 13-Week Cash Flow Forecast. As
soon as available and in any event within twenty (20) calendar days after the
beginning of each month, a Borrowing Base Certificate dated as of the last day
of the immediately preceding month in the form of Exhibit 8.3(e) hereto,
appropriately completed, executed and delivered by an Authorized Officer,
together with an accounts receivable aging report and a 13-week cash flow
forecast, in form and substance reasonably satisfactory to the Administrative
Agent.
               (B) The following new Section 8.3(f) [Field Exams and Equipment
Valuations] shall be inserted in numeric and alphabetical order:
     “(f) Field Exams and Equipment Valuations. Promptly upon the request of the
Administrative Agent and at the Borrower’s sole cost and expense (but, prior to
an Event of Default, no more than twice a year), (1) a field exam, in form,
substance and scope reasonably satisfactory to the Administrative Agent, and
(2) an equipment valuation on the Loan Parties’ machinery and equipment, in
form, substance and scope reasonably satisfactory to the Administrative Agent
setting forth the orderly liquidation value of such machinery and equipment. For
the avoidance of doubt, such orderly liquidation value so determined shall not
be used in determining the Borrowing Base, which shall be determined, in part,
upon the net book value of the Loan Parties’ equipment.
     (f) The List of Schedules and Exhibits to the Credit Agreement shall be
amended as follows:
     (i) Pricing Grid. Schedule 1.1 (A) — Pricing Grid of the Credit Agreement
is hereby amended and restated in its entirety as set forth on the schedule
titled as Schedule 1.1 (A) — Pricing Grid attached hereto.
     (ii) Commitments of Lender and Addresses for Notices. Pursuant to
Section 2.10 of the Credit Agreement, Part 1 of Schedule 1.1 (B) — Commitments
of Lenders and Addresses for Notices of the Credit Agreement is hereby amended
and restated in its entirety as set forth on the schedule titled as Schedule 1.1
(B) — Commitments of Lenders and Addresses for Notices attached hereto.
     (iii) Quarterly Compliance Certificate. Exhibit 8.3(c) — Quarterly
Compliance Certificate of the Credit Agreement is hereby amended and restated in
its entirety as set forth on the schedule titled as Exhibit 8.3(c) — Quarterly
Compliance Certificate attached hereto.

 



--------------------------------------------------------------------------------



 



     (iv) Qualified Accounts. A new Schedule 1.1(Q)(1) — Qualified Accounts
shall be added to the List of Schedules and Exhibits of the Credit Agreement in
the form of Schedule 1.1(Q)(1) — Qualified Accounts attached hereto.
     (v) Qualified Inventory. A new Schedule 1.1(Q)(2) — Qualified Inventory
shall be added to the List of Schedules and Exhibits of the Credit Agreement in
the form of Schedule 1.1(Q)(2) — Qualified Inventory attached hereto.
     (vi) Borrowing Base Certificate. A new Exhibit 8.3(e) — Borrowing Base
Certificate shall be added to the List of Schedules and Exhibits of the Credit
Agreement in the form of Exhibit 8.3(c) — Quarterly Compliance Certificate
attached hereto.
     (vii) New Lender Joinder. Exhibit 2.11 — New Lender Joinder shall be
deleted.
     3. Conditions of Effectiveness of Amendments and Consent.
     The effectiveness of this Amendment is expressly conditioned upon
satisfaction of each of the following conditions precedent:
     (a) Execution and Delivery of Amendment. The Borrower, the other Loan
Parties, the Required Lenders, and the Administrative Agent shall have received
approval to execute and shall have executed this Amendment, and all other
documentation necessary for effectiveness of this Amendment shall have been
executed and delivered all to the satisfaction of the Borrower, the Required
Lenders and the Administrative Agent.
     (b) Borrowing Base Certificate. The Borrower shall have executed and
delivered Borrowing Base Certificate to the Administrative Agent for the benefit
of the Lenders, in form and substance satisfactory to the Administrative Agent.
     (c) Officer’s Certificate. The representations and warranties of the
Borrower contained in Section 6 of the Credit Agreement and of each Loan Party
in each of the other Loan Documents shall be true and accurate on and as of the
date hereof with the same effect as though such representations and warranties
had been made on and as of such date (except representations and warranties
which relate solely to an earlier date or time, which representations and
warranties shall be true and correct on and as of the specific dates or times
referred to therein), and each of the Loan Parties shall have performed and
complied with all covenants and conditions hereof and thereof, no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist; and there shall be delivered to the Administrative Agent for the benefit
of each Lender a certificate of the Borrower dated the date hereof and signed by
the Chief Executive Officer, President, Treasurer or Chief Financial Officer of
the Borrower to each such effect.
     (d) Secretary’s Certificate. There shall be delivered to the Administrative
Agent for the benefit of each Lender a certificate dated the date hereof and
signed by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to:

 



--------------------------------------------------------------------------------



 



          (1) all action taken by each Loan Party in connection with this
Amendment and the other Loan Documents;
          (2) the names of the officer or officers authorized to sign this
Amendment and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Amendment and the true signatures of such
officers, on which the Administrative Agent and each Lender may conclusively
rely; and
          (3) copies of its organizational documents, including its certificate
of incorporation and bylaws, certificate of limited partnership and limited
partnership agreement or limited liability company certificate and operating
agreement, as the case may be, as in effect on the date hereof and, in the case
of the certificate of incorporation of the Borrower, certified by the
appropriate state official where such document is filed in a state office,
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Borrower in the state of its
formation and the state of its principal place of business; provided, however,
that the Loan Parties may, in lieu of delivering copies of the foregoing
organizational documents and good standing certificates, certify that the
organizational documents and good standing certificates previously delivered by
the Loan Parties to the Administrative Agent remain in full force and effect and
have not been modified, amended, or rescinded.
     (e) Financial Projections. There shall have been delivered to the
Administrative Agent for the benefit of each Lenders copies of the financial
projections of the Borrower and its Subsidiaries, including a balance sheet,
income statement, statement of cash flows and assumptions used to prepare such
projections, for the period commencing January 1, 2009 through and including
March 13, 2013, which shall all be satisfactory to the Administrative Agent.
     (f) Field Exam. The Borrower shall have performed a field exam and
delivered the results to the Administrative Agent for the benefit of the
Lenders, and such field exam shall be satisfactory to the Administrative Agent
in form, substance and scope.
     (g) Equipment Valuation. The Borrower shall have performed an equipment
valuation on the machinery and equipment of the Loan Parties that sets forth the
orderly liquidation values of such machinery and equipment and the Borrower
shall have delivered the results of such equipment valuation to the
Administrative Agent for the benefit of the Lenders, and such equipment
valuation shall be satisfactory to the Administrative Agent in form, substance
and scope and shall indicate an orderly liquidation value of such property,
plants and equipment greater than or equal to $150,000,000.
     (h) Payment of Fees. The Borrower has paid, or caused to be paid, all fees,
costs and expenses payable to the Administrative Agent or for which the
Administrative Agent is entitled to be reimbursed, including but not limited to
(i) the reasonable fees and expenses of the Administrative Agent’s legal counsel
and (ii) a closing fee payable to each Lender that executes this Amendment equal
to fifty (50) basis points of such Lender’s Revolving Credit Commitment

 



--------------------------------------------------------------------------------



 



as in effect immediately after the First Amendment Effective Date reflecting the
initially reduced commitments.
     (i) No Actions or Proceedings.
     No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Amendment, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Administrative
Agent’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Amendment or any of the other Loan Documents.
     (j) Consents.
     All material consents required to effectuate the transactions contemplated
by this Amendment and the other Loan Documents and shall have been obtained.
     (k) Confirmation of Guaranty.
     Each of the Guarantors confirms that they have read and understand the
Amendment. In order to induce the Lenders, the Administrative Agent to enter
into the Amendment, each of the Guarantors: (i) consents to the Amendment and
the transactions contemplated thereby; (ii) ratifies and confirms each of the
Loan Documents to which it is a party; (iii) ratifies, agrees and confirms that
it has been a Guarantor and a Loan Party at all times since it became a
Guarantor and a Loan Party and from and after the date hereof, each Guarantor
shall continue to be a Guarantor and a Loan Party in accordance with the terms
of the Loan Documents, as the same may be amended in connection with the
Amendment and the transactions contemplated thereby; and (iv) hereby ratifies
and confirms its obligations under each of the Loan Documents (including all
exhibits and schedules thereto), as the same may be amended in connection with
the Amendment and the transactions contemplated thereby, by signing below as
indicated and hereby acknowledges and agrees that nothing contained in any of
such Loan Documents is intended to create, nor shall it constitute an
interruption, suspension of continuity, satisfaction, discharge of prior duties,
novation or termination of the indebtedness, loans, liabilities, expenses,
guaranty or obligations of any of the Loan Parties under the Credit Agreement or
any other such Loan Document.
     (l) Legal Details.
     All legal details and proceedings in connection with the transactions
contemplated by this Amendment and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and its counsel, as the Administrative
Agent or its counsel may reasonably request.

 



--------------------------------------------------------------------------------



 



     4. Force and Effect.
     Except as otherwise expressly modified by this Amendment, the Credit
Agreement and the other Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect after the date hereof.
     5. Governing Law.
     This Amendment shall be deemed to be a contract under the Laws of the State
of New York and for all purposes shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York without regard to
its conflict of laws principles.
     6. Effective Date; Certification of the Borrower.
     This Amendment shall be dated as of and shall be binding, effective and
enforceable upon the date of (i) satisfaction or written waiver of all
conditions set forth in Section 3 hereof and (ii) receipt by the Administrative
Agent of duly executed original counterparts of this Amendment from the Borrower
and all Lenders, and from and after such date this Amendment shall be binding
upon the Borrower, each Lender and the Administrative Agent, and their
respective successors and assigns permitted by the Credit Agreement. The
Borrower by executing this Amendment, hereby certifies that this Amendment has
been duly executed and that as of the date hereof no Event of Default or
Potential Default exists under the Credit Agreement or the other Loan Documents.
     7. No Novation.
     This Amendment amends the Credit Agreement, but is not intended to
constitute, and does not constitute, a novation of the Obligations of the Loan
Parties under the Credit Agreement or any other Loan Document.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 3
OF THE FIRST AMENDMENT TO CREDIT AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

            BORROWER:
SUPERIOR WELL SERVICES, INC.
      By:   /s/ Thomas W. Stoelk         Name:   Thomas W. Stoelk       
Title:   Vice President & Chief Financial Officer        GUARANTORS:
SUPERIOR GP, L.L.C.
By: Superior Well Services, Inc., its sole member
      By:   /s/ Thomas W. Stoelk         Name:   Thomas W. Stoelk       
Title:   Vice President & Chief Financial Officer        SUPERIOR WELL SERVICES,
LTD.
By: Superior GP, L.L.C., its general partner
       By: Superior Well Services, Inc., its sole member
      By:   /s/ Thomas W. Stoelk         Name:   Thomas W. Stoelk       
Title:   Vice President & Chief Financial Officer        SWSI FLUIDS, LLC
By: Superior Well Services, Inc., its sole member
      By:   /s/ Thomas W. Stoelk         Name:   Thomas W. Stoelk       
Title:   Vice President & Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE 2 OF 3
OF THE FIRST AMENDMENT TO CREDIT AGREEMENT]

            LENDERS:

CITIZENS BANK OF PENNSYLVANIA,
individually and as Administrative Agent
      By:   /s/ Joseph F. King         Name:   Joseph F. King        Title:  
Senior Vice President        KEYBANK NATIONAL
ASSOCIATION, individually and as Co-
Documentation Agent
      By:           Name:           Title:           ROYAL BANK OF CANADA,
individually and as Co-Documentation
Agent
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE 2 OF 3
OF THE FIRST AMENDMENT TO CREDIT AGREEMENT]

            LENDERS:

CITIZENS BANK OF PENNSYLVANIA,
individually and as Administrative Agent
      By:           Name:           Title:           KEYBANK NATIONAL
ASSOCIATION, individually and as Co-
Documentation Agent
      By:   /s/ Todd Coker         Name:   Todd Coker        Title:   Assistant
Vice President        ROYAL BANK OF CANADA,
individually and as Co-Documentation
Agent
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE 2 OF 3
OF THE FIRST AMENDMENT TO CREDIT AGREEMENT]

            LENDERS:

CITIZENS BANK OF PENNSYLVANIA,
individually and as Administrative Agent
      By:           Name:           Title:           KEYBANK NATIONAL
ASSOCIATION, individually and as Co-
Documentation Agent
      By:           Name:           Title:           ROYAL BANK OF CANADA,
individually and as Co-Documentation
Agent
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:   /s/ Christina Barrow         Name:   Christina Barrow       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE 3 OF 3
OF THE FIRST AMENDMENT TO CREDIT AGREEMENT]

            PNC BANK, NATIONAL
ASSOCIATION
      By:   /s/ Brett R. Schweikle         Name:   Brett R. Schweikle       
Title:   Vice President        FIRST COMMONWEALTH BANK
      By:           Name:           Title:           S&T BANK
      By:           Name:           Title:           FIRST NATIONAL BANK OF
PENNSYLVANIA
      By:           Name:           Title:           TRISTATE CAPITAL BANK
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE 3 OF 3
OF THE FIRST AMENDMENT TO CREDIT AGREEMENT]

            PNC BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:           FIRST COMMONWEALTH BANK
      By:   /s/ Anthony Cardone         Name:   Anthony Cardone        Title:  
Vice President        S&T BANK
      By:           Name:           Title:           FIRST NATIONAL BANK OF
PENNSYLVANIA
      By:           Name:           Title:           TRISTATE CAPITAL BANK
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE 3 OF 3
OF THE FIRST AMENDMENT TO CREDIT AGREEMENT]

            PNC BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:           FIRST COMMONWEALTH BANK
      By:           Name:           Title:           S&T BANK
      By:   /s/ Gregory R. Boyer         Name:   Gregory R. Boyer       
Title:   Vice President        FIRST NATIONAL BANK OF
PENNSYLVANIA
      By:           Name:           Title:           TRISTATE CAPITAL BANK
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE 3 OF 3
OF THE FIRST AMENDMENT TO CREDIT AGREEMENT]

            PNC BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:           FIRST COMMONWEALTH BANK
      By:           Name:           Title:           S&T BANK
      By:           Name:           Title:           FIRST NATIONAL BANK OF
PENNSYLVANIA
      By:   /s/ John L. Hayes         Name:   JOHN L. HAYES        Title:  
SENIOR VICE PRESIDENT        TRISTATE CAPITAL BANK
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE 3 OF 3
OF THE FIRST AMENDMENT TO CREDIT AGREEMENT]

            PNC BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:           FIRST COMMONWEALTH BANK
      By:           Name:           Title:           S&T BANK
      By:           Name:           Title:           FIRST NATIONAL BANK OF
PENNSYLVANIA
      By:           Name:           Title:           TRISTATE CAPITAL BANK
      By:   /s/ James P. Nickel         Name:   James P. Nickel        Title:  
Senior Vice President     

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(A)
PRICING GRID
VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO
(PRICING EXPRESSED IN BASIS POINTS)

                                      Revolving                     Credit      
          Letter of   Alternative   Revolving         Commitment   Credit   Base
Rate   Credit LIBOR Level   Leverage Ratio   Fee   Fee   Spread   Rate Spread I
 
Less than 2.5 to 1.0
      50   300   100   300   II  
Greater than or equal to 2.5 to 1.0 but less than 3.0 to 1.0
      50   325   125   325   III  
Greater than or equal to 3.0 to 1.0 but less than 4.0 to 1.0
      50   350   150   350   IV  
Greater than or equal to 4.0 to 1.0
  62.5   400   200   400

     For purposes of determining the Applicable Margin, the Applicable
Commitment Fee Rate and the Applicable Letter of Credit Fee Rate:
     (a) The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be determined on the Closing Date
based on the Leverage Ratio computed on such date pursuant to a Compliance
Certificate to be delivered on the Closing Date; provide however, until such
time as the Borrower shall have delivered a Compliance Certificate to the Lender
demonstrating compliance with the financial covenants contained in the Agreement
for the fiscal quarter ending March 31, 2011, the Applicable Margin, Applicable
Commitment Fee Rate and the Applicable Letter of Credit Rate shall be no less
than that associated with Level IV of the pricing grid.
     (b) The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Leverage Ratio as of
such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3(c) [Certificate of the Borrower]; provide however, until such time
as the Borrower shall have delivered a Compliance Certificate to the Lender
demonstrating compliance with the financial covenants

 



--------------------------------------------------------------------------------



 



contained therein for the fiscal quarter ending March 31, 2011, the Applicable
Margin, Applicable Commitment Fee Rate and the Applicable Letter of Credit Rate
shall be no less than that associated with Level IV of the pricing grid.
     (c) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or 4.3 [Interest After Default] or 9 [Default]. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders and
Administrative Agent

                                      Amount of                       Commitment
for                       Revolving Credit     Amount of                 Loans
as of the     Commitment for                 First Amendment     Revolving
Credit Loans         Lender   Effective Date     as of January 1, 2010    
Ratable Share  
Name:
  Citizens Bank of Pennsylvania   $ 45,500,000     $ 32,500,000      
26.000000000 %
Address:
  525 William Penn Place                        
 
  Pittsburgh, Pennsylvania 15219-7112                        
Attention:
  Joseph King, Senior Vice President                        
Telephone:
  (412) 867-2413                        
Telecopy:
  (412) 552-6309                          
Name:
  KeyBank National Association   $ 28,000,000     $ 20,000,000      
16.000000000 %
Address:
  127 Public Square                        
 
  Cleveland, Ohio 44114                        
Attention:
  Todd Coker, Assistant Vice President                        
Telephone:
  (214) 414-2618                        
Telecopy:
  (214) 414-2621                          
Name:
  Royal Bank of Canada   $ 28,000,000     $ 20,000,000       16.000000000 %
Address:
  3900 Williams Tower                        
 
  2800 Post Oak Boulevard                        
 
  Houston, Texas 77056                        
Attention:
  Jay Sartain, Authorized Signatory                        
Telephone:
  (713) 403-5688                        
Telecopy:
  (713) 403-5624                        

3



--------------------------------------------------------------------------------



 



                                      Amount of                       Commitment
for                       Revolving Credit     Amount of                 Loans
as of the     Commitment for                 First Amendment     Revolving
Credit Loans         Lender   Effective Date     as of January 1, 2010    
Ratable Share  
Name:
  Bank of America, N.A.   $ 17,500,000     $ 12,500,000       10.000000000 %
Address:
  4 Penn Center - Suite 1100                        
 
  1600 John F. Kennedy Boulevard                        
 
  Philadelphia, Pennsylvania 19103                        
Attention:
  Christian Barrow, Vice President                        
Telephone:
  (267) 675-0109                        
Telecopy:
  (212) 548-8911                          
and
                             
Name:
  Bank of America, N.A.                        
Address:
  2001 Clayton Road - 2nd Floor                        
 
  Concord, California 94520                        
Attention:
  Petra Rubio                        
Telephone:
  (925) 675-8062                        
Telecopy:
  (888) 969-9237                          
Name:
  PNC Bank, National Association   $ 17,500,000     $ 12,500,000      
10.000000000 %
Address:
  One PNC Plaza                        
 
  249 Fifth Avenue                        
 
  Pittsburgh, Pennsylvania 15222                        
Attention:
  Brett Schweikle, Vice President                        
Telephone:
  (412) 762-2604                        
Telecopy:
  (412) 762-4718                        

4



--------------------------------------------------------------------------------



 



                                      Amount of                       Commitment
for                       Revolving Credit     Amount of                 Loans
as of the     Commitment for                 First Amendment     Revolving
Credit Loans         Lender   Effective Date     as of January 1, 2010    
Ratable Share  
Name:
  First Commonwealth Bank   $ 14,000,000     $ 10,000,000       8.000000000 %
Address:
  437 Grant Street                        
 
  Pittsburgh, Pennsylvania 15219                        
Attention:
  Anthony Cardone, Vice President                        
Telephone:
  (412) 690-2205                        
Telecopy:
  (412) 690-2222                          
Name:
  S&T Bank   $ 10,500,000     $ 7,500,000       6.000000000 %
Address:
  800 Philadelphia Street                        
 
  Indiana, Pennsylvania 15701                        
Attention:
  Greg Boyer, Vice President                        
Telephone:
  (724) 465-1445                        
Telecopy:
  (724) 465-3400                          
Name:
  First National Bank of Pennsylvania   $ 7,000,000     $ 5,000,000      
4.000000000 %
Address:
  100 Federal Street - 3rd Floor                        
 
  Pittsburgh, Pennsylvania 15212                        
Attention:
  John Hayes, Senior Vice President                        
Telephone:
  (412) 359-2617                        
Telecopy:
  (412) 231-3584                          
Name:
  TriState Capital Bank   $ 7,000,000     $ 5,000,000       4.000000000 %
Address:
  One Oxford Centre, Suite 2700                        
 
  Pittsburgh, Pennsylvania 15219                        
Attention:
  James Nickel, Senior Vice President                        
Telephone:
  (412) 304-0321                        
Telecopy:
  (412) 304-0391                        
 
                     
Total
      $ 175,000,000     $ 125,000,000       100 %
 
                     

5



--------------------------------------------------------------------------------



 



Schedule 1.1(Q)(1)
     Qualified Account shall mean any account, contract right, general
intangible, chattel paper, instrument or document representing any right to
payment for goods sold or services rendered, whether or not earned by
performance and whether or not evidenced by a contract, instrument or document,
which is now owned or hereafter acquired by the Loan Parties (each an “Account”)
which the Administrative Agent, determines, in the exercise of its reasonable
business judgment consistent with its past practices in similar financings, to
have met all of the following minimum requirements:
          (i) the Account represents a complete bona fide transaction for goods
sold and delivered or services rendered (but excluding any amount in the nature
of a service charge added to the amount due on an invoice because the invoice
has not been paid when due) which requires no further act under any
circumstances on the part of the Loan Parties to make such Account payable by
the account debtor; and the Account arises from an arm’s length transaction in
the ordinary course of the any Loan Parties’ business between such Loan Party
and an account debtor which is not an affiliate, officer, stockholder, owner or
employee of such Loan Party, or a member of the family of an affiliate, officer,
stockholder, owner or employee of such Loan Party; provided that Accounts due
from Snyder Brothers, Inc. in an aggregate amount not to exceed $5,000,000 at
any time shall not be disqualified by reason of any affiliation of such Person
with any Loan Party;
          (ii) If the Account is due from:
               (a) Chesapeake Energy Corporation or any of its Subsidiaries or
Atlas America, Inc. or any of its Subsidiaries, the Account shall not (1) be or
have been unpaid more than one hundred twenty (120) days from the invoice date,
(2) be delinquent more than sixty (60) days, or (3) be payable by such an
account debtor when more than fifty percent (50%) of whose Accounts have
remained unpaid for more than one hundred twenty (120) days from the invoice
date or are delinquent more than sixty (60) days; or
               (b) all other account debtors, the Account shall not (1) be or
have been unpaid more than ninety (90) days from the invoice date or (2) be
payable by an account debtor (A) more than fifty percent (50%) of whose Accounts
have remained unpaid for more than ninety (90) days from the invoice date or
(B) whose Accounts constitute, in the Administrative Agent’s determination, an
unduly high percentage of the aggregate amount of all outstanding Accounts.
          (iii) the goods the sale of which gave rise to the Account were
shipped or delivered or provided to the account debtor on an absolute sale basis
(including sales on customary credit terms) and not on a bill-and-hold sale
basis, a consignment sale basis, a guaranteed sale basis, a sale-or-return
basis, or on the basis of any other similar understanding, and no part of such
goods has been returned or rejected;
          (iv) the Account is not evidenced by chattel paper or an instrument of
any kind;

 



--------------------------------------------------------------------------------



 



          (v) the account debtor with respect to the Account (a) is not the
subject of any bankruptcy or insolvency proceedings of any kind or of any other
proceeding or action, threatened or pending, which could be reasonably be
expected to have a materially adverse effect on its business, and (b) is not, in
the sole discretion of the Administrative Agent, deemed ineligible for credit
for other reasons (including, without limitation, unsatisfactory past experience
of any Loan Party or the Administrative Agent with the account debtor or
unsatisfactory reputation of the account debtor);
          (vi) (a) the account debtor is not located outside of the continental
United States of America, or (b) if the account debtor is located outside of the
continental United States, the Loan Parties have given the Administrative Agent
prior written notice thereof and has provided Administrative Agent with such
security as shall be acceptable to the Administrative Agent;
          (vii) (a) the account debtor is not the government of the United
States of America, or any department, agency or instrumentality thereof, or
(b) if the account debtor is an entity mentioned in clause (vii)(a), the Federal
Assignment of Claims Act (or applicable similar legislation) has been fully
complied with so as to validly perfect the Administrative Agent’s Prior Security
Interest to the Administrative Agent’s satisfaction;
          (viii) the Account is a valid, legally enforceable obligation of the
account debtor with respect thereto and is not pursuant to any progress billing
or warranty billing arrangement or subject to any dispute, condition,
contingency, offset, recoupment, reduction, claim for credit, allowance,
adjustment, counterclaim or defense on the part of such account debtor, and no
facts exist which may provide a basis for any of the foregoing in the present or
future;
          (ix) the Account is subject to the Administrative Agent’s first
priority security interest and is not subject to any other lien, claim,
encumbrance or security interest whatsoever other than Permitted Liens;
          (x) the Account is evidenced by an invoice or other documentation in
form reasonably acceptable to the Administrative Agent and arises from a
contract which is in form and substance reasonably satisfactory to the
Administrative Agent;
          (xi) Accounts with respect to which the account debtor is located in
any state (including, without limitation, New Jersey, Minnesota and Indiana)
denying creditor’s access to its courts in the absence of a Notice of Business
Activities Report or other similar filing, unless the Loan Parties have either
qualified as a foreign corporation authorized to transact business in such state
or has filed a Notice of Business Activities Report or similar filing with the
applicable state agency for the then current year;
          (xii) the Account is not subject to any provision prohibiting its
assignment or requiring notice of or consent to such assignment;

 



--------------------------------------------------------------------------------



 



          (xiii) the goods giving rise to the Account were not, at the time of
sale thereof, subject to any lien or encumbrance except the Administrative
Agent’s first priority security interest or Permitted Liens; and
          (xiv) the Account is payable in freely transferable United States
Dollars.
In addition to the foregoing requirements, Accounts of any account debtor which
are otherwise qualified shall be reduced to the extent of any accounts payable
(including, without limitation, the Administrative Agent’s good faith estimate
of any contingent liabilities) by the Loan Parties to such account debtor
(“Contras”), provided that the Administrative Agent, in its reasonable
discretion, may determine that none of the Accounts in respect to such account
debtor shall be Qualified Accounts in the event that Contras represent an
unreasonably large amount owing to such account debtor.

 



--------------------------------------------------------------------------------



 



Schedule 1.1(Q)(2)
          Qualified Inventory shall mean any finished goods of Loan Parties held
for sale and raw materials (“Inventory”) which the Administrative Agent
determines, in the exercise of its reasonable business judgment consistent with
its past practices in similar financings, determines to have met all of the
following minimum requirements:
          (i) the Inventory is either (a) finished goods or (b) raw materials
other than supplies, but excluding in all cases any work in process and any
goods which have been shipped, delivered, provided to, purchased or sold by the
Loan Parties on a bill-and-hold sale, consignment sale, guaranteed sale, or
sale-or-return basis, or any other similar basis or understanding other than an
absolute sale (including sales on customary credit terms);
          (ii) the Inventory is of new, good and merchantable quality;
          (iii) the Inventory is located on premises listed on Schedule A of the
Security Agreement;
          (iv) the Inventory is not stored with a bailee, warehouseman,
consignee or similar party unless the Administrative Agent has given its prior
written consent and the Loan Parties have caused such bailee, warehouseman,
consignee or similar party to issue and deliver to the Administrative Agent, in
form and substance acceptable to the Administrative Agent, warehouse receipts or
similar type of documentation therefor in the Administrative Agent’s name;
          (v) the Inventory is subject to the Administrative Agent’s first
priority security interest and is not subject to any other lien other than
Permitted Liens;
          (vi) the Inventory has not been manufactured in violation of any
federal minimum wage or overtime laws, including, without limitation, the Fair
Labor Standards Act, 29 U.S.C. § 215(a)(1); and
          (vii) the Inventory is not located outside of the United States of
America or Canada.

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.3(c)
QUARTERLY COMPLIANCE CERTIFICATE
     This certificate is delivered pursuant to Section 8.3(c) of that certain
Credit Agreement dated as of September 30, 2008 (the “Credit Agreement”) by and
among Superior Well Services, Inc., a Delaware corporation (the “Borrower”), the
Lenders party thereto (the “Lenders”), the Guarantors party thereto (the
“Guarantors”) and Citizens Bank of Pennsylvania, as Administrative Agent for the
Lenders (the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.
     The undersigned officer,                                         , the
                     [President/Chief Executive Officer/Chief Financial Officer]
of the Borrower, in such capacity does hereby certify on behalf of the Borrower
as of the quarter/year ended                               , 20           (the
“Report Date”), as follows:

(1)   Minimum Fixed Charge Coverage Ratio (Section 8.2(n)). As of the Report
Date, commencing with the fiscal quarter ending March 31, 2011, the Fixed Charge
Coverage Ratio of the Loan Parties is                                (insert
ratio from (1)(C) below), which was not less than 1.75 to 1.0.       The Fixed
Charge Coverage Ratio shall be computed as follows:

                    (A) Consolidated EBITDA for the four fiscal quarters then
ending, calculated in accordance with GAAP, as follows:      
 
  (i)   net income   $    
 
             
 
               
 
  (ii)   depreciation   $    
 
             
 
               
 
  (iii)   amortization   $    
 
             
 
               
 
  (iv)   other non-cash charges to net income   $    
 
             
 
               
 
  (v)   interest expense   $    
 
             
 
               
 
  (vi)   income tax expense   $    
 
             
 
               
 
  (vii)   non-cash credits to net income   $    
 
             
 
               
 
  (viii)   the sum of items (1)(A)(i) through (1)(A)(vi) minus item 1(A)(vii)
equals Consolidated EBITDA   $    
 
             
 
               
 
  (ix)   $10,000,000 plus a cumulative amount equal to three percent (3%) of the
acquisition value of equipment acquired during each fiscal quarter commencing
with the fiscal   $    
 
             

 



--------------------------------------------------------------------------------



 



Citizens Bank of Pennsylvania
Page 2

                 
 
quarter ending December 31, 2008      
 
               
 
  (x)   Item (1)(A)(viii) minus (1)(A)(ix)   $    
 
             
 
                  (B) Fixed Charges for the four fiscal quarters then
ending,calculated in accordance with GAAP as follows:    
 
               
 
  (i)   interest expense   $    
 
             
 
               
 
  (ii)   income taxes   $    
 
             
 
               
 
  (iii)   scheduled principal installments on Indebtedness (as adjusted for
prepayments)   $    
 
             
 
               
 
  (iv)   payments under capitalized leases   $    
 
             
 
               
 
  (v)   dividends and distributions   $    
 
             
 
               
 
  (vi)   the sum of items (1)(B)(i) through (1)(B)(v) equals Fixed Charges   $  
 
 
             
 
                  (C) Item (1)(A)(x) divided by Item (1)(B)(vi) equals the Fixed
Charge Coverage Ratio   _____ to 1.0

(2)   Maximum Leverage Ratio (Section 8.2(o)). As of the Report Date, commencing
with the fiscal quarter ending March 31, 2011, the Leverage Ratio of the Loan
Parties is _________(insert ratio from (2)(C) below), which, commencing with the
fiscal quarter ending March 31, 2011 through the fiscal quarter ending
December 31, 2011 was not greater than 5.0 to 1.0 and commencing with the fiscal
quarter ending March 31, 2012 and each fiscal quarter thereafter was not greater
than 4.0 to 1.0.       The Leverage Ratio shall be computed as follows:

                    (A) consolidated Indebtedness of Borrower and its
Subsidiaries, as of the Report Date, calculated as follows:    
 
               
 
  (i) borrowed money   $    
 
             
 
               
 
  (ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility   $    
 
             
 
               
 
  (iii) reimbursement obligations (contingent or otherwise) under any letter of
credit, currency swap agreement,   $    
 
             

2



--------------------------------------------------------------------------------



 



Citizen Bank of Pennsylvania
Page 3

                 
 
      interest rate swap, cap, collar or floor agreement or other interest rate
management device   $    
 
             
 
               
 
  (iv)   any other transaction (including forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements (but not including trade payables and accrued
expenses incurred in the ordinary course of business which are not represented
by a promissory note or other evidence of indebtedness and which are not more
than ninety (90) days past due)   $    
 
             
 
               
 
  (v)   any Guaranty of Indebtedness for borrowed money   $    
 
             
 
               
 
  (vi)   the sum of items (2)(A)(i) through (2)(A)(v) equals consolidated
Indebtedness   $    
 
             
 
                       (B)   Consolidated EBITDA as set forth in Item 1(A)(viii)
above $  
 
             
 
                       (C)   Item (2)(A)(vi) divided by Item (2)(B) equals the
Leverage Ratio   _____ to 1.0

(3)   Maximum Senior Leverage Ratio (Section 8.2(p)). As of the Report Date,
commencing with the fiscal quarter ending March 31, 2011, the Senior Leverage
Ratio of the Loan Parties is _________________(insert ratio from (3)(C) below),
which was not greater than 3.0 to 1.0.       The Senior Leverage Ratio shall be
computed as follows:

                 
(A)
  Obligations, as of the Report Date       $  
 
               
 
               
(B)
  Consolidated EBITDA as set forth in Item 1(A)(viii) above       $  
 
               
 
               
(C)
  Item (3)(A) divided by Item (3)(B) equals the Senior Leverage Ratio          
___to 1.0

(4)   Minimum Quarterly EBITDA (Section 8.2(q)). As of the Report Date, the
quarterly Consolidated EBITDA of the Loans Parties is ____________ (insert
amount from

3



--------------------------------------------------------------------------------



 



Citizens Bank of Pannsylvania
Page 4



    4(A)(viii)), which amount shall be equal to or greater than the applicable
amount set forth in Table I below.

                  (A)   Consolidated EBITDA for the fiscal quarter then ending,
calculated in accordance with GAAP, as follows:    
 
               
 
  (i)   net income   $    
 
             
 
               
 
  (ii)   depreciation   $    
 
             
 
               
 
  (iii)   amortization   $    
 
             
 
               
 
  (iv)   other non-cash charges to net income   $    
 
             
 
               
 
  (v)   interest expense   $    
 
             
 
               
 
  (vi)   income tax expense   $    
 
             
 
               
 
  (vii)   non-cash credits to net income   $    
 
             
 
               
 
  (viii)   the sum of items (4)(A)(i) through (4)(A)(vi) minus item 4(A)(vii)
equals quarterly Consolidated EBITDA   $    
 
             

TABLE I

          Period Ending   Minimum Quarterly EBITDA
September 30, 2009
  $ 1,000,000  
December 31, 2009
  $ 5,000,000  
March 31, 2010
  $ 5,000,000  
June 30, 2010
  $ 6,000,000  
September 30, 2010
  $ 7,500,000  
December 31, 2010
  $ 10,000,000  

4



--------------------------------------------------------------------------------



 



Citizens Bank of Pannsylvania
Page 5

(5)   Maximum Capital Expenditures (Section 8.2(r)). As of the Report Date, the
aggregate Capital Expenditures of the Loans Parties for the fiscal quarter then
ending is                                         , which amount shall be less
than or equal to $6,000,000.   (6)   Indebtedness (Section 8.2(a)).

  (A)   As of the Report Date, the aggregate amount of Indebtedness secured by
Purchase Money Security Interests incurred by each of the Loan Parties is
$                              , which amount does not exceed $10,000,000.    
(B)   As of the Report Date, each of the Loan Parties have entered into the
following Hedging Obligations and each of the following have been approved by
the Administrative Agent:    
 
   
 
   
 
    (C)   (C) As of the Report Date, the aggregate amount of Additional
Indebtedness incurred by each of the Loan Parties is
$                              , which amount does not exceed $150,000,000.

(7)   Liquidations, Mergers, Consolidations, Acquisitions
(Section 8.2(f)(ii)(F)). As of the Report Date, the aggregate amount of
consideration paid by each of the Loan Parties in connection with any Permitted
Acquisition between the Closing Date and the Report Date is
$                              , which amount does not exceed $50,000,000.
Additionally, the Loan Parties have made no Permitted Acquisitions between the
First Amendment Effective Date and March 31, 2011.   (8)   Representations,
Warranties and Covenants. The representations and warranties contained in
Section 6 of the Credit Agreement and in the other Loan Documents are true and
correct on and as of the date of this certificate with the same effect as though
such representations and warranties had been made on the date hereof (except
representations and warranties which expressly relate solely to an earlier date
or time), and the Borrower has performed and complied with all covenants and
conditions of the Credit Agreement.   (9)   Event of Default or Potential
Default. No Event of Default or Potential Default exists as of the date hereof.

[SIGNATURES FOLLOW]

5



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 1 OF 1 TO
QUARTERLY COMPLIANCE CERTIFICATE
     IN WITNESS WHEREOF, the undersigned has executed this Certificate this
               day of                          , 20          .

                  SUPERIOR WELL SERVICES, INC.,
a Delaware corporation
 
           
 
  By:        
 
           
 
    Name:      
 
           
 
  Title:      
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.3(e)
FORM OF
BORROWING BASE CERTIFICATE
                                        ,20___
To:                 gbmnaagency@rbs.com and
                      agencyops@rbs.com

      With a copy to:    
Citizens Bank of Pennsylvania, as Administrative Agent
   
29th Floor, 525 William Penn Place
   
Pittsburgh, Pennsylvania, 15219
   
Telephone No.: (412) 867-2413
   
Telecopier No.: (412) 552-6309
   
Attention: Joseph F. King
   
 
FROM:  
Superior Well Services, Inc.
   
 
RE:  
Credit Agreement (as it may be amended, restated, modified or supplemented, the
“Agreement”) dated as of September 30, 2008, by and among Superior Well
Services, Inc., the Lenders party thereto, the Guarantors party thereto and
Citizens Bank of Pennsylvania, as Administrative Agent for the Lenders (the
“Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.
     I,                                         , do hereby certify on behalf of
the Borrower as of the month ended                                         ,
20___ (the “Report Date”), as follows:
Borrowing Base Calculations:
Borrowing Base equals 80% of Qualified Accounts plus 50% of Qualified Inventory
plus 30% (which as of January 1, 2010 shall be reduced to 20%) of the net book
value of its property, plant and equipment.

                  A.  
Qualified Accounts: Accounts which meet all of the minimum requirements set
forth as Schedule 1.1(Q)(1) to the Credit Agreement.
              1.  
Total Accounts
    $        
 
         

 



--------------------------------------------------------------------------------



 



              2.  
Accounts which are not Qualified Accounts
  $        
 
        3.  
Qualified Accounts (Item (A)(1) less Item (A)(2)
  $        
 
        4.  
80% of Item (A)(3)
  $        
 
        B.  
Qualified Inventory: Inventory which meet all of the minimum requirements set
forth on Schedule 1.1(Q)(2) to the Credit Agreement.
          1.  
Total Inventory
  $        
 
        2.  
Inventory which are not Qualified Inventory
  $        
 
        3.  
Qualified Inventory (Item (B)(1) less Item (B)(2))
  $        
 
        4.  
50% of Item B(3)
  $        
 
        C.  
Property, Plant and Equipment.
          1.  
Net book value of property, plant and equipment of the Loan Parties.
  $        
 
        2.  
30% (which as of January 1, 2010 shall be reduced to 20%) of Item (C)(1).
  $        
 
        D.  
Borrowing Base: Sum of Items (A)(4), (B)(4) and (C)(2) equals the Borrowing Base
  $        
 
        E.  
Facility Usage:
          1.  
Loans Outstandings
  $        
 
        2.  
Letters of Credit Outstanding
  $        
 
        3.  
Item (E)(1) plus Item (E)(2) equals the Facility Usage
  $        
 
        F.  
Proposed Loans
  $        
 
        G.  
Remaining Availability: The lesser of (i) $175,000,000 (which as of January 1,
2010 shall be reduced to $125,000,000) or (ii) Item (D), less Item (E)(3) less
Item (F)
  $        
 
     

CERTIFICATIONS:

2



--------------------------------------------------------------------------------



 



          A) The Loan Parties are not in default under the Credit Agreement or
any of Loan Parties’ obligations and all representations and warranties
contained in the Credit Agreement are true and correct as of the date hereof
(except those that relate solely to an earlier date).
          B) No remittances have been received from, or returns and allowances
granted to, any debtors whose accounts have been assigned to the Agent other
than as reported.
          C) The Loan Parties hereby grants to Administrative Agent a first
priority (subject to Permitted Liens) interest in all accounts which came into
existence since the last Certificate, and all rights, title and interest in and
to the product and proceeds.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 1 TO BORROWING BASE CERTIFICATE]
     IN WITNESS WHEREOF, the undersigned has executed this Certificate this
                day of                                         , 20 ___.

                  SUPERIOR WELL SERVICES, INC.,     a Delaware corporation
 
           
 
  By:                 
 
    Name:                 
 
  Title:                

Note: This form is to be completed as of the last day of each month and is due
within 20 days after the end of the month.

